Citation Nr: 0821033	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  02-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from November 1976 
to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Providence, Rhode Island denied service connection for 
post-traumatic stress disorder (PTSD).  

In August 2006, the Board denied this claim.  In December 
2007, the United States Court of Appeals for Veterans Claims 
(Court), pursuant to a Joint Motion, vacated the Board's 
decision and remanded the matter for further evidentiary 
development.  


REMAND

In a statement received at the Board in May 2008, the veteran 
requested a video conference hearing before a Veterans Law 
Judge (VLJ).  A review of the claims folder indicates that 
the veteran has not withdrawn his request for such a hearing, 
nor has such a hearing been held.  Because the Board may not 
proceed with an adjudication of the issue on appeal without 
affording the veteran an opportunity to present testimony at 
his requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2007).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing at the RO before 
a VLJ, with appropriate notification to 
the veteran and his attorney.  After a 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


